Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive.
In regard to claim 1 the applicant asserts that Han fails to disclose determining that a sub-block based temporal motion vector prediction is disabled due to a temporal motion vector prediction mode being disabled. The examiner disagrees. The applicant seems to find a distinction between allowing both traditional and sub-block TMVP blocks being added to a list “if enabled” and disabling the sub-block TMVP if a TMVP is enabled. However Han discloses that TMVP candidates, including sub-block candidates are added to the candidate list only when TMVP is enabled. Han discloses that when TMVP is not added to the list the list consists of spatial motion vector prediction candidates (Han par. 82 note TMVP may be added to the MV candidate list after adding the spatial MV candidates). Thus Han discloses that if the TMVP is not enabled it is disabled, which is also the clear meaning of determining whether a particular method is enabled. Therefore Han discloses disabling sub-block based TMVP based on “a temporal motion vector prediction” being disabled. The applicants argument is not persuasive. 
In regard to the applicants arguments made in regard to the newly added limitations, the examiner has provided new art Laroche to meet these newly amended limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 12-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han  et al (2021/0076029) in view of Hannuksela (2015/0156501) and Laroche et al (2020/0221097).
	In regard to claim 1 Han discloses a method of coding video data (Han Figs. 15-16) comprising:
determining whether,  subblock-based temporal motion vector prediction mode is available for the conversion between a first segment of video and a bitstream of video, based on whether a temporal prediction mode is enabled at a first video segment level (Hand par. 82 note temporal motion vector prediction (TMVP) performed if enabled, further note par. 183 note TMVP includes both traditional TMVP and sub-block based ATMVP modes); and
performing the conversion based on the determining (Han generally Fig. 15 and pars 137-150 for encoding and Fig. 16 and pars 179-186 for decoding).
It is noted that Han does not explicitly disclose disabling TMVP and the associated sub-block modes. However, Hannuksela teaches that TMVP may be enabled or disabled at different video segment levels using flags (Hannuksela par. 353). 
It is therefore considered obvious that one of ordinary skill in the art would recognize the advantage of enabling or disabling of the traditional and sub-block based TMVP modes of Han using flags as taught by Hannuksela in order to comply with H.265/HEVC standards as suggested by Hannuksela (Hannuksela par. 353)

It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of constructing different intermediate lists as taught by Laroche in the construction of the candidate list of Han in view of Hannuksela in order to easily remove duplicate candidates form the list as suggested by Laroche (Laroche par. 106 note removing checking for duplicates in the candidate list with the addition of each candidate). 
In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Hannuksela further discloses that the first video segment is a sequence, slice, tile or a picture (Hannuksela par. 353 note sequence level flag sps_temporal_mvp_enabled_flag). 
In regard to claim 8 refer to the statements made in the rejection of claim 1, further Han further discloses:
constructing, a subblock motion candidate list for a block in a second video segment of the video, wherein the block is coded with the subblock based temporal motion vector prediction mode (Han fig, 13 and pars 126-127 note sub-block motion candidates used under ATMVP);

In regard to claim 12 refer to the statements made in the rejection of claim 1 above. Han the conversion comprises decoding the first video segment from the bitstream (Han Fig. 15 and pars 137-150) . 
In regard to claim 13 refer to the statements made in the rejection of claim 1 above. Han further discloses that the conversion comprises encoding the first video segment into the bitstream (Han Fig. 16 and pars 179-186) . 

In regard to claim 14 refer to the statements made in the rejection of claim 1 above. Han the conversion includes generating the bitstream from the video; and the method further comprises: storing the bitstream in a non-transitory computer-readable recording medium (Han pars 230-231 note storing programs and data on computer readable media). 
Claim 15 describes and apparatus for implementing the method of claim 1. Refer to the statements made in regard to claim 1 above for the rejection of claim 15 which will be omitted here for brevity. Han further discloses an apparatus for performing the method (Han Figs. 1 and 15-16). 
Claims 17 and 19 describes computer readable storage mediums programmed with instructions for implementing the method of claim 1. Refer to the statements made in regard to claim 1 above for the rejection of claims 17 and 19 which will be omitted here for brevity. Han further discloses a processor and non-transitory computer readable storage media for implementing the invention (Han pars 230-233). 

s 2, 4-6, 9-11, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Hannuksela and Laroche and in further view of Chen et al (201870359483).
In regard to claims 2, 16, 18 and 20 refer to the statements made in the rejection of claims 1, 15 , 17 and 19 above. It is noted that neither Han nor Hannuksela disclose details related to changing the maximum number of candidates in a candidate list. However, Chen discloses that the number of candidates in a merge candidate list may depend on whether sub-block based temporal motion vector prediction is used (Chen par. 155 note two additional candidates added when ATMVP is used). 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of adjusting the size of the merge candidate list as taught by Chen based on whether TMVP is used as taught by Han in view of Hannuksela and Laroche in order to improve prediction accuracy with additional new merge candidates as suggested by Chen (Chen par. 130). 
In regard to claim 4 refer to the statements made in the rejection of claim 1 above. Chen further discloses that an indication of the subblock based temporal motion vector prediction mode is at the first video segment level after an indication of the temporal motion vector prediction mode in the bitstream (Chen par. 155 note ATMVP enabled by the sequence parameter set). 
In regard to claim 5 refer to the statements made in the rejection of claim 1 above. Han discloses determining whether all temporal prediction modes are disabled (Han pars. 83 and 183). Hannuksela further discloses an indication of the subblock based temporal motion vector prediction mode is omitted in case that the temporal motion vector prediction mode is disabled (Hannuksela par. 353 note further TMVP enable flags are only present if TVMP is enabled in the sequence parameter set). 
In regard to claim 6 refer to the statements made in the rejection of claim 1 above. Han discloses determining whether all temporal prediction modes are disabled (Han pars. 83 and 183). Hannuksela further discloses that an indication of the subblock based temporal motion vector prediction mode is included at a sequence level for the video and omitted at a second video segment level 
In regard to claim 7 refer to the statements made in the rejection of claim 6 above. Hannuksela further discloses the second video segment level is a slice level, tile level or picture level (Hannuksela par. 353 note slice level TMVP flag). 
In regard to claims 9-11 refer to the statements made in the rejection of claim 8 above. Han discloses a merge index including temporal sub-block motion candidates (Han par. 137 and 228). It is noted that Han does not disclose details of coding the index. However, Chen discloses coding a merge index including sub-bloc candidates using a plurality of bins, wherein a first bin is context coded and the remaining bins are bypass coded (Chen par. 155 note seven merge candidates including ATMVP candidates, also note for only context coding the first bin of a merge index). 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of coding the merge index of Han in view of Hannuksela and Laroche in the manner described in Chen in order to maintain compliance with the HEVC standard as taught by Chen (Chen par. 155). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170302951 A1		US-PGPUB	Joshi; Rajan Laxman et al.
US 20180310017 A1		US-PGPUB	Chen; Chun-Chia et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/              Primary Examiner, Art Unit 2423